UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2058


CARLA T. LEWIS,

                    Plaintiff - Appellant,

             v.

THE VOLO TOWNHOUSE, trading as Antonio Volo,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:20-cv-00592-HEH)


Submitted: April 27, 2021                                         Decided: April 30, 2020


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Carla T. Lewis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carla T. Lewis seeks to appeal the district court’s order dismissing her civil

complaint without prejudice for lack of subject matter jurisdiction. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). “[D]ismissals without prejudice generally are not

appealable ‘unless the grounds for dismissal clearly indicate that no amendment in the

complaint could cure the defects in the plaintiff’s case.’” Bing v. Brivo Sys., LLC, 959 F.3d

605, 610 (4th Cir. 2020) (quoting Domino Sugar Corp. v. Sugar Workers Loc. Union 392,

10 F.3d 1064, 1067 (4th Cir. 1993)). Because the district court recognized the possibility

that amendment could cure the defects in Lewis’ complaint, id. at 610-11, we conclude that

the court’s order is neither a final order nor an appealable interlocutory or collateral order.

       Accordingly, we dismiss the appeal for lack of jurisdiction and remand to the district

court with instructions to allow Lewis to amend the complaint. We deny Lewis’ “motion

to stable probate.” We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                            DISMISSED AND REMANDED




                                              2